DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/11/2022 has been entered.

Claims 1 and 4-22 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Response to Arguments

Applicant's arguments filed 8/02/2022 have been fully considered but they are not persuasive. 

The Examiner has reviewed the Applicant’s arguments submitted on 8/2/2022 in their entirety (Pages 8 – 17)

Betzler  (US 2011/0225467) teaches a restart service which upon request may restart an application instance after an authentication process

see e.g. [0058] “To invoke the automated restart service ... after authenticating ... “
see e.g. [0037] “ ... restart service ... initiation of a new virtual instance can comprise” a restart of the old virtual instance; and/or a starting of distinct and separate virtual instance ...”
	
	Morevoer the Applicant’s arguments in general appear to be piecemeal and do not take into the combined solution afforded to one of ordinary skill in the art.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Hence the Applicant’s assertion (Page 10 – 11) that “Baset falls to disclose restarting execution of a node in response to a request from a client for an application instance, authenticating the client and determining that a server hosting the node has a predefined amount of resources to permit execution of the node” has no merit based upon the new prior art rejection.

The Examiner notes for purpose of Appeal the Applicant claims novelty with respect to providing notices or alerts of application status. The Examiner notes these alerts are well known and conventional in the art as Enterprise customers subscribe to services comprising stringent Service Level Agreements (see e.g. Anderson Column 5, Lines 12 – 19) and where alerts are generated to facilitate these SLAs (see e.g. Column 31, Lines 28) Hence merely providing a notification of an application instance is not novel based upon expectations of customers with SLAs. In addition, a customer depending upon an application instance that is generating revenue would obviously want to resume operations upon exiting imposed hibernation in order to generate revenue and take advantage of the service level agreements.

The Examiner also notes for purposes of Appeal the  independent claims recite authentication steps which are well known and conventional in the art based and required [emphasis added] due to HIPPA requirements.
Pham (US 2016/0048633) see e.g. [0029]
Wexler (US 2016/0140146) see e.g. [0102]
Kamble (US 2017/0006065): see e.g. [0107]
Dutta (US 2013/0007261): see e.g. [0042]
Toupin (US 2017/0220761): see e.g. [0037]
Bose (US 2015/0213204): see e.g. [0037]
Birk (US 2014/0278503): see e.g. [0042]

Hence the Applicant’s authentication scheme is merely a requirement per HIPPA and has to be done in a continuous manner when appropriate.

The Examiner notes for purposes of Appeal the Applicant’s arguments appear to provide a narrative or product management decisions of what one of ordinary skill in the art can apply from the teachings of the prior art on record. Hence the Applicant has relegated one of ordinary skill in the art to an “automaton” However, per MPEP 2141.03:

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396

The Applicant criticizes McGrath’s feature to discourage a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle to discourage solving and/or contemplating the claimed subject matter which is improper.

Allowable Subject Matter

The Applicant’s may contact the Examiner to discuss subject matter which would place the Application in condition for allowance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 13, and 16 - 19 are rejected under 35 USC 103 as being unpatentable over McGrath (US 2013/0297688) in view of Cahill (US 8,181,071) and in further view of Baset (US 2013/0283266) and in further view of Betzler (US 2011/0225467)

Regarding claim 1, McGrath discloses a system for selectively hibernating and restarting execution of a node of an application instance in a distributed computing environment, the system comprising (McGrath; McGrath teaches a system for idling (i.e. hibernating) and restarting a node of an application instance; see e.g. [0065] “ … idling an application or an application component in a multi-tenant  cloud hosting environment … shut down the application … restart the application …”):

 a processor (McGrath; see e.g. [0126]; see e.g. [0128] “ Processing device 802 represents one or more general purpose processing devices such as a microprocessor, central processing unit …”); and 
a memory, accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising (McGrath; see e.g. [0126], [0127])):
 in response to determining that a criterion for hibernation of the node is satisfied, hibernating the node (McGrath; McGrath teaches an idling condition threshold (i.e. criterion for hibernation) associated with a node is satisfied; 
see e.g. [0069] “ … the timer 326 alerts an idler 328 of the reverse proxy 320 of which application met or exceeded an idling condition threshold ... proceeds to idle the identified application ... ” , 
see e.g. [0072] “ … a minimum level of access is not maintained, the threshold for insufficient access can be triggered … a lack of HTTP requests targeting the application within some threshold time …” see e.g. [0037]); 
receiving a request from a client for the application instance (McGrath; McGrath teaches that once the application instance is hibernated , requests from clients are redirected to a  restarter; 
see e.g. [0076] “… point incoming requests (such as HTTP requests) to the restarter 330 … access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”) ;
 redirecting the client to the application instance upon the node restarting (McGrath; McGrath teaches  client requests may be redirected back  to the application instance when it has reverted back to the active state (i.e. from the idle state);
see e.g. [0078] “ … in response to receiving the request, the restarter 330 … starts up the application and changes the state of the application back from idle to active … can effect the starting of the application … using interprocess communication and task automation techniques. Any saved application state information can be accessed by the node to return the application to the state it was in when idled”)
Although McGrath teaches the dynamic monitoring of thresholds to facilitate the transitioning of application instances between active and hibernation states and recognizes the importance of applications being provisioned with sufficient resources to meet operational requirements (see e.g. [0095], [0100], [0101]) McGrath does not address conventional schemes with respect to page redirecting when an application is unavailable and resource validation for hibernated application instances and therefore does not expressly disclose:





providing a redirect page indicating that the application instance is in hibernation; 
receiving input from the client at the redirect page indicating that the client is authorized to access the application instance;
authenticating the client based on the input indicating that the client is authorized to access the application instance;
responsive to the request, the authentication, and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node

However in analogous Cahill discloses:
providing a redirect page indicating that the application instance is in hibernation (Cahill; Cahill teaches users may be directed to a web page that provides the status of an application instance; 
see e.g. Column 9, Lines 24 – 51 “… communicate with alternate server to display a downtime notification message web message for all incoming requests, indicating that the server hosting the requested web page, website, or web-based application is down …”); 
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Cahill’s redirect scheme associated with service status. The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users). Hence when an organization is utilizing enterprise services supported by service level agreements there will be no confusion as to the status of given service (e.g. application instance) as one of ordinary skill in the art is readily able to utilize a web message to display the exact status (e.g. “hibernation”)
McGrath in view of Cahill disclose:

receiving input from the client at the redirect page indicating that the client is authorized to access the application instance (The Examiner has interpreted the limitation as undergoing an additional round of authentication within the context of utilizing the application instance when it has resumed service; 
McGrath teaches an authentication module which is readily available to one of ordinary skill in the art to utilize for authenticating and/or re-authenticating clients in a continuous manner;
see e.g. MPEP 21244.04 V. MAKING PORTABLE, INTEGRAL, SEPERABLE, ADJUSTABLE, OR CONTINUOUS
section E. Making Continuous “ ... The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art”
see e.g. McGrath Fig 2A, Authentication Service 224
see e.g. [0041] “... the broker first authenticates the user using  ... or some other action to manage the application, the broker 222 first authenticates the user using an authentication service ... or some other authentication tool ...”
The Examiner also notes conventional HIPPA requirements require authentication procedures to Enterprise resources (e.g. Application Instances))

authenticating the client based on the input indicating that the client is authorized to access the application instance (The authentication process described above allows a user to provide credentials to access the application; see e.g. [0105] “ ... log into ...”);
 
McGrath in view of Cahill does expressly disclose:

responsive to the request, the authentication, and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node

However in analogous art Baset discloses:

a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (Baset; Baset teaches a determination is made if there are sufficient resources for a quiesced VM to resume and/or transition to an active state;

see e.g. [0021] “As resource usage of a VM changes with time, and VM provision and de-provision occur from time to time, resource usage in the cloud changes as well, Accordingly the remediation center periodically checks whether sufficient resources become available for any quiesced VMs to resume” 
see e.g. [0017] “ ... determining which operations (migration, quiesce or resume) should be taken for which VMs, in order to remediate resource overload in oversubscribed computing systems which  may  not have sufficient resources, while increasing (for example, maximizing) the value of running services”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Baset’s quiescent resource determination scheme. The motivation being the combined solution provides for one of ordinary skill in the art the ability to perform a rigorous analysis of resources before making the decision to resume or proceed to an active state. More importantly Baset clearly illustrates the importance of the determination is based upon a transition from an inactive to an active state.
	
responsive to the request, the authentication, and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (The combined solution provides for restarting execution per Baset after the request and authentication as detailed above)

As evidence of the rationale above with respect to authenticating prior to restarting services, Betzler discloses:
authentication prior to restarting and application instance: (Betzler; Betzler teaches restarting instances after an authentication process;
see .eg. [0058] “To invoke the automated restart service ... after authenticating ... “
see e.g. [0037] “ ... restart service ... initiation of a new virtual instance can comprise” a restart of the old virtual instance; and/or a starting of distinct and separate virtual instance ...”
see e.g. [0037] “ ,,, authorization of the requester for the resource use ...”
see e,g, p0058] “ ... requested user ...” )

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Modify McGrath with Betzler’s restart service. The motivation being the combined solution provides one of ordinary skill in the art to perform temporal processes with respect to authentication or equivalently as MPEP Legal Precedent details above “continuous” schemes and/or processes.

Regarding claim 11, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the system of claim 1, wherein the node is an application node and the criterion comprises a first criterion, wherein the operations comprise:
hibernating a database node of the application instance when a second criterion for hibernation of the database node is satisfied, wherein the first criterion used to hibernate the application node is decoupled from the second criterion used to hibernate the database node (McGrath; McGrath teaches composite applications comprising individual components (e.g. an application node and a database node )and where these nodes may have their own criteria for undergoing idling (i.e. hibernation); 
see e.g. [0082] “ … for the idling processing, it may not be an entire application that becomes underutilized. Rather it may be a component of a composite application that is contained in a different resource pool from that is not meeting  usage thresholds … but an idle database executing in a different resource pool .. the database server can be idled … with the application component being treated as the application”).
Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale
Regarding claim 16, McGrath in view of Cahill and in further view of Baset and in further view of Betzler discloses the method of claim 13, wherein the criterion for hibernating comprises: 
determining the application instance being idle for a predetermined threshold period of time (McGrath teaches an idling condition threshold (i.e. criterion for hibernation) associated with a node is satisfied; 
see e.g. [0069] “ … the timer 326 alerts an idler 328 of the reverse proxy 320 of which application met or exceeded an idling condition threshold” , 
see e.g. [0072] “ … a minimum level of access is not maintained, the threshold for insufficient access can be triggered … a lack of HTTP requests targeting the application within some threshold time …” see e.g. [0037];
determining the application instance exceeding a time period for evaluating the application instance, 
detecting a malfunction in the application instance;
determining a relatively higher priority access for a second client;
or a combination thereof.
Regarding claim 17, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the method of claim 13, wherein determining that the server has a predefined amount of resources comprises executing a watcher on a server device to examine historical records of resource usage of the server device, perform a scan of available resources in the server, or a combination thereof (McGrath; McGrath teaches a broker which dynamically monitors resources in the server;
see e.g. [0100] “ ... the current capacity on the discovered nodes is determined. A node with more capacity has more unused resources ... processes for determining node capacity ... gathered information ...”
see e.g. [0101]);
Regarding  claim 18, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the method of claim 13, wherein the node comprises a database node, an application node, or a combination thereof, and wherein the node to be hibernated comprises a particular type of the database node, a particular type of the application node, or a combination thereof (McGrath; McGrath teaches composite applications comprising individual components (e.g. an application node and a database node )and where these nodes may have there own criteria for undergoing idling (i.e. hibernation); 
see e.g. [0082] “ … for the idling processing, it may not be an entire application that becomes underutilized. Rather it may be a component of a composite application that is contained in a different resource pool from that is not meeting  usage thresholds … but an idle database executing in a different resource pool .. the database server can be idled … with the application component being treated as the application).

Regarding claim 19, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the method of claim 13,  and although wherein the indication that the client is authorized to access the application instance comprises confirmation of a username, a password, a biometric data, or a combination thereof (The combined solution per Cahill provides for “user account passwords” which are parcel of an authentication process provided by McGrath (see e.g. [0106] “ ... log into ...”, see e.g. Fig. 2A, Authentication service 224 ;
See e.g. Column 4, Line 3 “ ... user account password ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Cahill’s login  scheme The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users).

Claims 4 and 21 are rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose and in further view of Hoyos (US 2016/0379211)
Regarding claim 4, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the system of claim 1, wherein the input comprises authentication data (Per independent claim 1), however the combined solution does not expressly disclose  
in response to determining that the authentication data is incorrect, redirecting the client back to the authentication page, providing an error message, or a combination thereof.
However in analogous art Hoyos discloses:
in response to determining that the authentication data is incorrect, redirecting the client back to the authentication page, providing an error message, or a combination thereof (Hoyos; 
see e.g. [0113] “ ... notify the user with an error message and can prompt the user to re-authenticate ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Hoyo’s error generation and/or re-authentication scheme. The motivation being the combined solution provides for increased efficiencies in user experience.
	Regarding claim 21, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the system of claim 1,  McGrath does not expressly disclose wherein the operations comprise:

	responsive to the client not being authenticated, displaying an error message indicating that the input received from the client is incorrect (Hoyos; 
see e.g. [0113] “ ... notify the user with an error message and can prompt the user to re-authenticate ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Hoyo’s error generation and/or re-authentication scheme. The motivation being the combined solution provides for increased efficiencies in user experience.
	However in analogous art Hoyos discloses:
responsive to the client not being authenticated, displaying an error message indicating that the input received from the client is incorrect.
Claims 5 - 9 are rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Glover (US 2014/0122723)
Regarding claim 5, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the system of claim 1, wherein the operations comprise:
suspending execution of the node on the server and initiating execution of a listener (McGrath; McGrath teaches the node is shutdown/idled (i.e. hibernated) based upon the threshold and that a restarter (i.e. listener) is invoked (i.e. initiated) to monitor potential requests (e.g. HTTP requests) of the application during hibernation mode; 
see e.g. [0069] “ … application met or exceeded an idling condition threshold ….  in response … proceeds to idle the identified application …” see e.g. [0072] “ …. trigger idling …” see e.g. [0074] “… the application is shut down in response to the elapsed threshold observation … an application should be idled in response to having triggered an idling policy …”
see e.g. [0070] “ … restarter module …” see e.g. [0076] “ … restarter 330 … The restarter 330 can be a script … for an idle application, access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”) 
 McGrath does not expressly disclose:
initiating execution of a listener using a network port to reserve the node used before the suspension.
	However in analogous art Glover discloses:
initiating execution of a listener using a network port to reserve the node used before the suspension (Glover; Glover teaches the dynamic allocation of an HTTP listener associated with a network port serving as a broker which allows users to procure and/or reserve nodes prior to any downtime, maintenance, or hibernation modes and where the listener is utilized to monitor requests in a cloud environment; 
see e.g. [0024] “ … the listener resource (also referred to as a listener) is responsible for monitoring and receiving service requests … for its associated cloud resource… such as when the listener resource is acting as a broker of the cloud service …”
see e.g. [0022] “ … any type of data server, application server, computing node …”
see e.g. [0020] “ … an HTTP listener can be dynamically allocated to any available port on a host …” see e.g. [0019], [0021], [0042])
Therefore it would have been prima facie obvious to one of ordinary skill in the art to the art to modify McGrath with Glover’s network port infrastructure. The motivation being that the combined invention provides for McGrath’s restarter to be associated with a network port utilized to procure or reserve cloud services (i.e. nodes, application instances, etc.).
	Regarding claim 6, McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Glover disclose the system of claim 5, wherein restarting execution of the node comprises using the listener to direct the request to a control instance configured to manage the listener (The combined solution per  Glover, as Glover  teaches a message associated with a service request is forwarded to a registry server comprising a listener registrar (i.e. control instance) which manages listeners; 
see e.g. [0025] “ … registry server 135 … register the listeners as being associated with their respective cloud services … the registry server 135 also updates the set(s) of listeners registered as being available to process service request for respective cloud service(s)  based on subsequent listener identification received at the registry server 135 …”
see e.g. [0031] “ The listener allocator 210 also sends an example publishListener message 245 to the registry server 135  … publishListener message 245 includes the name of cloud service (e.g. service request))
see e.g. [0035] “ The listener registrar 305 … stores the identification information received for a listener  …”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Glover’s registry server and notification services. The motivation being that the combined invention provides for increased efficiencies in managing and utilizing listeners.
Regarding claim 7, McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Glover disclose the system of claim 6, wherein the control instance maintains a configuration management database including one or more records that associate an address and the network port with the node (The combined solution per Glover, as Glover teaches the registry server (comprising a listener registrar)  maintains records comprising host and port information in a configuration management database; see e.g. [0031] “ … host and port information …” see e.g. [0035] “ listener repository 310 … database to link registered listener identification information (e.g. such as host and port information) …”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Glover’s database records. The motivation being that the combined invention provides for increased efficiencies in providing cloud services.

Regarding claim 8, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the system of claim 1, wherein a watcher executed on the server manages the hibernation and the restarting of the node (McGrath; McGrath teaches a reverse proxy 320 (i.e. watcher)  comprising a timer utilized to oversee the hibernation and a restarter for restarting the node; 
see e.g. [0068] “ … a timer 326 that tracks one or more usage and/or access statistics for each application and triggers certain actions when minimum usage thresholds for the access statistics are not met”; see e.g. [0070] “ reverse proxy 320 also includes a restarter module 330 to transparently restart an idle application …”), wherein a listener executed on the server sends a signal to the watcher and the watcher restarts execution of the node based on the signal (McGrath; McGrath teaches the restarter (i.e. listener) instructs (i.e., generates a signal) to restart execution of the node; see e.g. [0078] “ … the listener can instruct the agent of the node to start running the application …”) ,
However McGrath strongly suggests but does not expressly disclose:
  wherein the listener comprises an application that listens for network connections on a same network port as used by the node before hibernation .
However in analogous art Glover discloses:
wherein the listener comprises an application that listens for network connections on a same network port as used by the node before hibernation (Glover; Glover teaches the dynamic allocation of an HTTP listener associated with a network port serving as a broker which allows users to procure and/or reserve nodes prior to any downtime, maintenance, or hibernation modes and where the listener is utilized to monitor requests in a cloud environment; 
see e.g. [0020] “ … an HTTP listener can be dynamically allocated to any available port on a host …” see e.g. [0019], [0021], [0042]
see e.g. [0024] “ … the listener resource (also referred to as a listener) is responsible for monitoring and receiving service requests … for its associated cloud resource… such as when the listener resource is acting as a broker of the cloud service …”
see e.g. [0022] “ … any type of data server, application server, computing node …”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art to the art to modify McGrath with Glover’s network port infrastructure. The motivation being that the combined invention provides for McGrath’s restarter to be associated with a network port utilized to procure or reserve cloud services (i.e. nodes, application instances, etc.)
Regarding claim 9., McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Glover disclose the system of claim 8, wherein the watcher observes usage of resources of the server to determine that the server has a predefined amount of resources to permit execution of the node (McGrath; McGrath teaches a pre-calculated capacity (i.e. predefined amount of resources) of a node to support the provisioning of an application or component in a multi-tenant (shared) environment which is readily able to be utilized by a watcher;
see e.g. [0101] “ … information about the nodes … is stored in a data store accessible by the broker … such information about the nodes can include the pre-calculated capacity of each node … retrieving the capacity …”
see e.g. [0095] “ … application attribute can be application size. This can be measured in sheer memory used by the application node … the number of applications of various sizes can be stored an updated as a custom fact …”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Potlapally (US 2015/0244716)
Regarding claim 10, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the system of claim 1,  McGrath does not expressly disclose wherein the operations comprise:
responsive to a determination that the server does not have the predefined amount of resources to permit execution of the node, initiating an instance move to a different server
However in analogous art Potlapally discloses:
responsive to a determination that the server does not have the predefined amount of resources to permit execution of the node, initiating an instance move to a different server (Potlapally; Potlapally  teaches the migration of nodes to another server (i.e. host) upon the determination that the current sever has insufficient resources; see e.g.  [0052] “… an application or an entire compute instance may have to be migrated from one instance host (referred to as the source host) to another instance host (the destination host) 
under certain conditions … e.g. if the resources at the source host are found to be insufficient …” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Potlapally’s migration strategy. The motivation being that the combined invention provides for increased efficiencies in utilizing computing resources.
Claim 12 is rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Arumugam (US 2016/0328222)
Regarding claim 12, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the system of claim 1, McGrath does not expressly disclose wherein the operations comprise:
determining whether restarting execution of the node was successful by polling the application instance; and
in response to receiving no response from the application instance, determining that the restart was unsuccessful.
However in analogous art Arumugam discloses:
determining whether restarting execution of the node was successful by polling the application instance (Arumugan; Arumugan teaches a polling scheme to determine if the status (e.g. active) of an application;
see e.g. [0284] “ ... determine which server or application instance ... up/down status (determined by a monitoring poll) ...”); and
in response to receiving no response from the application instance, determining that the restart was unsuccessful (Per Arumugan, one of ordinary skill in the art is readily able to determine if the start was unsuccessful as a result of the poll;
see e.g. [0284] “ ... determine which server or application instance ... up/down status (determined by a monitoring poll) ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Arumgam’s polling scheme. The motivation being the combined solution provides for increased efficiencies in managing compute resources.

Claims 14 and 15 are rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Glover
Regarding claim 14, McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the method of claim 13, wherein hibernating the node comprises suspending execution of the node on the server and initiating execution of a listener executing on the server (McGrath; McGrath teaches the node is shutdown/idled (i.e. hibernated) based upon the threshold and that a restarter (i.e. listener) is invoked (i.e. initiated) to monitor potential requests (e.g. HTTP requests) of the application during hibernation mode; 
see e.g. [0069] “ … application met or exceeded an idling condition threshold ….  in response … proceeds to idle the identified application …” see e.g. [0072] “ …. trigger idling …” see e.g. [0074] “… the application is shut down in response to the elapsed threshold observation … an application should be idled in response to having triggered an idling policy …”
see e.g. [0070] “ … restarter module …” see e.g. [0076] “ … restarter 330 … The restarter 330 can be a script … for an idle application, access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”) 

initiating execution of a listener executing on the server using a network port to reserve the node used before the suspending.
However in analogous art Glover discloses:
initiating execution of a listener executing on the server using a network port to reserve the node used before the suspending  (Glover; Glover teaches the dynamic allocation of an HTTP listener associated with a network port serving as a broker which allows users to procure and/or reserve nodes prior to any downtime, maintenance, or hibernation modes and where the listener is utilized to monitor requests in a cloud environment; 
see e.g. [0024] “ … the listener resource (also referred to as a listener) is responsible for monitoring and receiving service requests … for its associated cloud resource… such as when the listener resource is acting as a broker of the cloud service …”
see e.g. [0022] “ … any type of data server, application server, computing node …”
see e.g. [0020] “ … an HTTP listener can be dynamically allocated to any available port on a host …” see e.g. [0019], [0021], [0042])
Therefore it would have been prima facie obvious to one of ordinary skill in the art to the art to modify McGrath with Glover’s network port infrastructure. The motivation being that the combined invention provides for McGrath’s restarter to be associated with a network port utilized to procure or reserve cloud services (i.e. nodes, application instances, etc.).
Regarding claim 15, McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Glover disclose the method of claim 14, wherein restarting execution of the node comprises using the listener to direct the request to a control instance configured to manage the listener  (The combined solution per  Glover, as Glover  teaches a message associated with a service request is forwarded to a registry server comprising a listener registrar (i.e. control instance) which manages listeners; 
see e.g. [0025] “ … registry server 135 … register the listeners as being associated with their respective cloud services … the registry server 135 also updates the set(s) of listeners registered as being available to process service request for respective cloud service(s)  based on subsequent listener identification received at the registry server 135 …”
see e.g. [0031] “ The listener allocator 210 also sends an example publishListener message 245 to the registry server 135  … publishListener message 245 includes the name of cloud service (e.g. service request))
see e.g. [0035] “ The listener registrar 305 … stores the identification information received for a listener  …”, wherein the control instance maintains a configuration management database including one or more records that associate an address and the network port with the node (The combined solution per Glover, as Glover teaches the registry server (comprising a listener registrar)  maintains records comprising host and port information in a configuration management database; see e.g. [0031] “ … host and port information …” see e.g. [0035] “ listener repository 310 … database to link registered listener identification information (e.g. such as host and port information) …”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Glover’s database records. The motivation being that the combined invention provides for increased efficiencies in providing cloud services.
Claim 20 is rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Baset and in further view of Betzler
Regarding claim 20, McGrath discloses a non-transitory computer-readable storage medium comprising processor-executable routines that, when executed by a processor, facilitate a performance of operations comprising (McGrath; see e.g., [0024] “ ... machine readable storage medium ... floppy disks ... ROMs ... RAMs ... “ see e.g. [0128] “ ... processor  ... instruction sets, or processors implementing a combination of instruction sets ...” see e.g. [0127]):
observing an operation of a node executed by a processor on a first server, wherein the node is a node of an application instance in a distributed computing environment (McGrath; McGrath teaches observing and/or monitoring a condition threshold (i.e. idling condition threshold) associated with a node and application instance in a distributed computing environment; 
see e.g. [0072] “ … a minimum level of access is not maintained, the threshold for insufficient access can be triggered … a lack of HTTP requests targeting the application within some threshold time …” 

see e.g. [0069] “ … the timer 326 alerts an idler 328 of the reverse proxy 320 of which application met or exceeded an idling condition threshold” , 
see e.g. [0037]
see e.g. [0082] “ … for the idling processing, it may not be an entire application that becomes underutilized. Rather it may be a component of a composite application that is contained in a different resource pool from that is not meeting  usage thresholds … but an idle database executing in a different resource pool .. the database server can be idled … with the application component being treated as the application);
in response to determining that a criterion for hibernation of the node is satisfied based on the observing, hibernating the node by suspending execution of the node on the first server  (McGrath; Per McGrath, if the threshold condition is met the node is hibernated by suspending execution of the node;
see e.g. [0072], [0069], [0037], [0082])
receiving a request from a client for the application instance using a network interface of the first server and a network interface of the client (McGrath; McGrath teaches that once the application instance is hibernated , subsequent client requests are received over a network; 
see e.g. [0076] “… point incoming requests (such as HTTP requests) to the restarter 330 … access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”
see e.g. [0129] “ ... network interface device 808 ...”
see e.g. Fig. 1 illustrating client devices submitting requests to nodes over Network 102
The Examiner notes client and server/node infrastructure comprise conventional network interfaces to transmit and receive data over Network 102);
	
redirecting the client to the application instance upon the node restarting (McGrath; McGrath teaches  client requests may be redirected back  to the application instance when it has reverted back to the active state (i.e. from the idle state);
see e.g. [0078] “ … in response to receiving the request, the restarter 330 … starts up the application and changes the state of the application back from idle to active … can effect the starting of the application … using interprocess communication and task automation techniques. Any saved application state information can be accessed by the node to return the application to the state it was in when idled”).
McGrath does not expressly disclose:
providing a redirect page indicating that the application instance is in hibernation;
receiving input from the client at the redirect page indicating that the client is authorized to access the application instance;
authenticating the client based on the input indicating that the client is authorized to access the application instance;
restarting execution of the node in response to the request, the authentication, and a determination that the first server has a predefined amount of available resources to permit execution of the node
However in analogous Cahil discloses:
providing a redirect page indicating that the application instance is in hibernation (Cahill; Cahill teaches users may be directed to a web page that provides the status of an application instance; 
see e.g. Column 9, Lines 24 – 51 “… communicate with alternate server to display a downtime notification message web message for all incoming requests, indicating that the server hosting the requested web page, website, or web-based application is down …”); 
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Cahill’s redirect scheme associated with service status. The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users). Hence when an organization is utilizing enterprise services supported by service level agreements there will be no confusion as to the status of given service (e.g. application instance) as one of ordinary skill in the art is readily able to utilize a web message to display the exact status (e.g. “hibernation”)
McGrath in view of Cahill disclose:

receiving input from the client at the redirect page indicating that the client is authorized to access the application instance (The Examiner has interpreted the limitation as undergoing an additional round of authentication within the context of utilizing the application instance when it has resumed service; 
McGrath teaches an authentication module which is readily available to one of ordinary skill in the art to utilize for authenticating and/or re-authenticating clients in a continuous manner;
see e.g. MPEP 21244.04 V. MAKING PORTABLE, INTEGRAL, SEPERABLE, ADJUSTABLE, OR CONTINUOUS
section E. Making Continuous “ ... The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art”
see e.g. McGrath Fig 2A, Authentication Service 224
see e.g. [0041] “... the broker first authenticates the user using  ... or some other action to manage the application, the broker 222 first authenticates the user using an authentication service ... or some other authentication tool ...”
The Examiner also notes conventional HIPPA requirements require authentication procedures to Enterprise resources (e.g. Application Instances))

authenticating the client based on the input indicating that the client is authorized to access the application instance (The authentication process described above allows a user to provide credentials to access the application; see e.g. [0105] “ ... log into ...”);

McGrath in view of Cahill does expressly disclose:

responsive to the request, the authentication, and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node

However in analogous art Baset discloses:

a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (Baset; Baset teaches a determination is made if there are sufficient resources for a quiesced VM to resume and/or transition to an active state;

see e.g. [0021] “As resource usage of a VM changes with time, and VM provision and de-provision occur from time to time, resource usage in the cloud changes as well, Accordingly the remediation center periodically checks whether sufficient resources become available for any quiesced VMs to resume” 
see e.g. [0017] “ ... determining which operations (migration, quiesce or resume) should be taken for which VMs, in order to remediate resource overload in oversubscribed computing systems which  may  not have sufficient resources, while increasing (for example, maximizing) the value of running services”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Baset’s quiescent resource determination scheme. The motivation being the combined solution provides for one of ordinary skill in the art the ability to perform a rigorous analysis of resources before making the decision to resume or proceed to an active state. More importantly Baset clearly illustrates the importance of the determination is based upon a transition from an inactive to an active state.
	
responsive to the request, the authentication, and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (The combined solution provides for restarting execution per Baset after the request and authentication as detailed above)

As evidence of the rationale above with respect to authenticating prior to restarting services, Betzler discloses:
authentication prior to restarting and application instance: (Betzler; Betzler teaches restarting instances after an authentication process;
see .eg. [0058] “To invoke the automated restart service ... after authenticating ... “
see e.g. [0037] “ ... restart service ... initiation of a new virtual instance can comprise” a restart of the old virtual instance; and/or a starting of distinct and separate virtual instance ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Modify McGrath with Betzler’s restart service. The motivation being the combined solution provides one of ordinary skill in the art to perform temporal processes with respect to authentication or equivalently as MPEP Legal Precedent details above “continuous” schemes and/or processes.

	



	Claim 22 is rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Baset and in further view of Betzler and in further view of Glover (US 2014/0122723)

	Regarding claim 22. McGrath in view of Cahill and in further view of Baset and in further view of Betzler disclose the non-transitory computer-readable storage medium of claim 20,  wherein the authentication comprises using a control server connected to the first server using the network interface of the first server and a network interface of the control server (McGrath;  McGrath teaches an authentication service module residing in a distributed computing environment to facilitate authentication between client and server infrastructure comprising the above conventional network interfaces; see e.g. Authentication Service 224 illustrated in Fig. 2A), wherein the control server comprises a configuration management database including one or more records (McGrath;


see e.g. [0044] “ ... data store 228 ... information about the nodes ...”), however McGrath does not expressly disclose:

	 wherein the control server comprises a configuration management database including one or more records that associate an address and a network port with the node.

	However in analogous art Glover discloses:
wherein the control server comprises a configuration management database including one or more records that associate an address and a network port with the node (Glover; 
	see e.g. [0031] “ ... host and port information ...” see e.g. [0035] “listener repository 310 ... database to link registered listener identification information (e.g. such as host and port information) ...”)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify McGrath with Glover’s network infrastructure database. The motivation being the combined solution provides for increased efficiencies in delivering services to enterprise services.

Claims 1, 13, and 20 are rejected under 35 USC 103 as being unpatentable over McGrath (US 2013/0297688) in view of Shirver-Blake (US 2008/0320081) and in further view of Baset (US 2013/0283266) and in further view of Aiken (US 2002/0143954)

Regarding claim 1, McGrath discloses a system for selectively hibernating and restarting execution of a node of an application instance in a distributed computing environment, the system comprising (McGrath; McGrath teaches a system for idling (i.e. hibernating) and restarting a node of an application instance; see e.g. [0065] “ … idling an application or an application component in a multi-tenant  cloud hosting environment … shut down the application … restart the application …”):

 a processor (McGrath; see e.g. [0126]; see e.g. [0128] “ Processing device 802 represents one or more general purpose processing devices such as a microprocessor, central processing unit …”); and 
a memory, accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising (McGrath; see e.g. [0126], [0127])):
 in response to determining that a criterion for hibernation of the node is satisfied, hibernating the node (McGrath; McGrath teaches an idling condition threshold (i.e. criterion for hibernation) associated with a node is satisfied; 
see e.g. [0069] “ … the timer 326 alerts an idler 328 of the reverse proxy 320 of which application met or exceeded an idling condition threshold ... proceeds to idle the identified application ... ” , 
see e.g. [0072] “ … a minimum level of access is not maintained, the threshold for insufficient access can be triggered … a lack of HTTP requests targeting the application within some threshold time …” see e.g. [0037]); 
receiving a request from a client for the application instance (McGrath; McGrath teaches that once the application instance is hibernated , requests from clients are redirected to a  restarter; 
see e.g. [0076] “… point incoming requests (such as HTTP requests) to the restarter 330 … access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”) ;
 redirecting the client to the application instance upon the node restarting (McGrath; McGrath teaches  client requests may be redirected back  to the application instance when it has reverted back to the active state (i.e. from the idle state);
see e.g. [0078] “ … in response to receiving the request, the restarter 330 … starts up the application and changes the state of the application back from idle to active … can effect the starting of the application … using interprocess communication and task automation techniques. Any saved application state information can be accessed by the node to return the application to the state it was in when idled”)
Although McGrath teaches the dynamic monitoring of thresholds to facilitate the transitioning of application instances between active and hibernation states and recognizes the importance of applications being provisioned with sufficient resources to meet operational requirements (see e.g. [0095], [0100], [0101]) McGrath does not address conventional schemes with respect to page redirecting when an application is unavailable and resource validation for hibernated application instances and therefore does not expressly disclose:





providing a redirect page indicating that the application instance is in hibernation; 
receiving input from the client at the redirect page indicating that the client is authorized to access the application instance;
authenticating the client based on the input indicating that the client is authorized to access the application instance;
responsive to the request, the authentication, and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node



However in analogous Shriver-Blake discloses:
providing a redirect page indicating that the application instance is in hibernation (Shriver Blake;  Shriver Blake teaches URLs may be use to facilitate  redirection notices associated with the suspension or unavailability of services;
see e.g. [0030] “ ... universal resource locators (URLs)   ... a status of the service related to availability (such as active, under maintenance, busy, and the like), and/or business status (such as available, suspended ...”) 
 	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Shriver-Blake’s redirect scheme associated with service status. The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users). Hence when an organization is utilizing enterprise services supported by service level agreements there will be no confusion as to the status of given service (e.g. application instance) as one of ordinary skill in the art is readily able to utilize a web message to display the exact status (e.g. “hibernation”)
McGrath in view of Shriver-Blake disclose:

receiving input from the client at the redirect page indicating that the client is authorized to access the application instance (The Examiner has interpreted the limitation as undergoing an additional round of authentication within the context of utilizing the application instance when it has resumed service; 
McGrath teaches an authentication module which is readily available to one of ordinary skill in the art to utilize for authenticating and/or re-authenticating clients in a continuous manner;
see e.g. MPEP 21244.04 V. MAKING PORTABLE, INTEGRAL, SEPERABLE, ADJUSTABLE, OR CONTINUOUS
section E. Making Continuous “ ... The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art”
see e.g. McGrath Fig 2A, Authentication Service 224
see e.g. [0041] “... the broker first authenticates the user using  ... or some other action to manage the application, the broker 222 first authenticates the user using an authentication service ... or some other authentication tool ...”
The Examiner also notes conventional HIPPA requirements require authentication procedures to Enterprise resources (e.g. Application Instances))

authenticating the client based on the input indicating that the client is authorized to access the application instance (The authentication process described above allows a user to provide credentials to access the application; see e.g. [0105] “ ... log into ...”);
 
McGrath in view of Shriver-Blake does expressly disclose:

responsive to the request, the authentication, and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node


However in analogous art Baset discloses:

a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (Baset; Baset teaches a determination is made if there are sufficient resources for a quiesced VM to resume and/or transition to an active state;

see e.g. [0021] “As resource usage of a VM changes with time, and VM provision and de-provision occur from time to time, resource usage in the cloud changes as well, Accordingly the remediation center periodically checks whether sufficient resources become available for any quiesced VMs to resume” 
see e.g. [0017] “ ... determining which operations (migration, quiesce or resume) should be taken for which VMs, in order to remediate resource overload in oversubscribed computing systems which  may  not have sufficient resources, while increasing (for example, maximizing) the value of running services”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Baset’s quiescent resource determination scheme. The motivation being the combined solution provides for one of ordinary skill in the art the ability to perform a rigorous analysis of resources before making the decision to resume or proceed to an active state. More importantly Baset clearly illustrates the importance of the determination is based upon a transition from an inactive to an active state.
	
responsive to the request, the authentication, and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (The combined solution provides for restarting execution per Baset after the request and authentication as detailed above)

As evidence of the rationale above with respect to authenticating prior to restarting services, Aiken discloses:
authentication prior to restarting and application instance: (Aiken; Aiken teaches authentication of an application instance may occur prior before it resumes operations;
see e.g. [0061] “... the application state may indicate that a user has been authenticated and that the application may resume operations after the authentication ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Modify McGrath with Aiken’s authentication scheme. The motivation being the combined solution provides one of ordinary skill in the art to perform temporal processes with respect to authentication or equivalently as MPEP Legal Precedent details above “continuous” schemes and/or processes.

Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449